Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on September 08, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-5, 7-12, 14-19, and 21 (re-numbered as 1-18) are allowed.

Claims 6, 13, and 20 are previously or currently cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, and 15. Particularly the prior art of record fails to teach receiving an input for servicing a new container application, wherein the new container application placed on a host device, monitored and updated; breaking the input into one or more application components, the one or more application components further segregated as a base component and one or more auxiliary components using a self-leaning agent based on a config file, wherein the base component is an image with no parent that defined as stepping stone primary functionalities for building the new container application, and wherein the one or more auxiliary components are components that contribute to the functions of the base component; extracting the corresponding preexisting versions of the segregated application components from the base section and the auxiliary section, respectively of the repository; and gluing the extracted versions of the application components respectively as a bundle, from the repository on a scratch pad to transfer to a location where the new container application can be launched.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-5, 7, 9-12, 14, 16-19, and 21  are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169